Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–6 have been submitted for examination.  
Claims 1–6 have been examined and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–6 are rejected under 35 U.S.C. 103 as being unpatentable over Athsani et al. (US 2009/0148124) in view of Osterhout et al. (US 2012/0075168).
Regarding claim 1, Athsani discloses:
A server device that comprises 
a computer (Athsani, Fig. 2B, 400, ¶ [0059], “a feedback engine 400 with a stream management module 400-A and a feedback management module 400-B.”, ¶ [0186], “The invention can also be embodied as computer readable code on a computer readable medium. The computer readable medium is any data storage device that can store data, which can thereafter be read by a computer system. The computer readable medium can also be distributed over a network-coupled computer system so that the computer readable code is stored and executed in a distributed fashion.”) having a video data storage unit that stores video data for displaying videos, (Athsani, ¶ [0184], “Data can also be stored in the network during capture and transmission over a network. The storage can be, for example, at network nodes and memory associated with a server, and other computing devices, including portable devices.”) and that, when a video display terminal (Athsani, Fig. 2A & 2B, Consumer User Devices CU 300) that displays a video on the basis of the video data is connected via a network, delivers the video data to the video display terminal according to a request by the video display terminal, (Athsani, ¶ [0062], “allow a plurality of Consuming Users (CUs) 300 to receive the multimedia content and provide real-time feedback”) and 
wherein the computer serves as: a comment data storage unit that, (Athsani, Fig. 2C, Feedback Intake Manager (FIM), ¶ [0108], “The FIM also controls and gathers any and all user actions, such as mouse-over actions, click actions, click-and-drag actions and other interactive forms, that can be tracked from the CUs based on the multimedia content. The FIM approves and validates the CUs, CUs actions and gathers these actions as CUs feedback and forwards the gathered feedback to the FAM.”)
(Athsani, ¶ [0107], “The FE 400 sends a real-time communication to the set of GUs and reports the GUs response (acceptance or denial) back to the CUs from whom the request originated. In instances where a plurality of CUs are placing such geo-based GU requests to the FE 400, the LMFN operator may step in to smooth and organize requests into categories or generalities to provide a more interactive user experience. In addition to real-time feedback, the LMFN can receive proactive requests for places/events/people/topics/objects that CUs or GUs wish to have broadcast by the LMFN. These requests can both help GUs decide which topics to seek out to broadcast as well as serve as an initial set of targets to be on the look out for or seek out at an event.”)
stores comment data in which information specifying comments attached to the video by users and information specifying the viewing conditions according to which the comments are to be displayed are described in mutual association; (Athsani, ¶ [0068], “the real-time status may include statistics on the users, such as CUs, GUs, and Mixers, as illustrated in box 350 of FIGS. 14 and 14A, and/or the real-time streaming feedback from CUs requesting continued coverage of the event/topic (including the location, time and/or collocated people, objects, and/or events occurring and/or likely to occur at the site of capture, and/or the person and/or organization”) and 
a data supply unit that, when the video data is delivered, supplies to the video display terminal the comment data including information specifying the comments corresponding to the viewing conditions for the video at the time of viewing, (Athsani, ¶ [0128], “Content C may be chosen based on the content's, User's or location popularity. During the Switching process, the content of the main window (content C) is switched with another content (content H) due to the transition of ranking based on CU's feedback. The feedback may be in the form of a click, click-and-drag or may take other forms. In one embodiment, the CU, GU or other user interested in the multimedia content may customize a multimedia content currently being rendered by inserting an advertisement or a comment to generate a customized multimedia content H. The comment may take any form such as audio, video, graphical, vibration, etc. The customized content H may be published or shared within a private group of CUs, GUs or may be shared publicly so other Users in the network may be able to render the customized multimedia content, based on the preferences set by the CUs, GUs or Mixers.”) 
Athsani does not explicitly teach “so that the comments displayed in the video are changed over according to change of the viewing conditions.”.
In a similar field of endeavor Osterhout teaches:
so that the comments displayed in the video are changed over according to change of the viewing conditions. (Osterhout, ¶ [0398], “a person may be able to post that comment at the location of the place such that the comment is available when another person comes to that location. In this way, a wearer may be able to access comments left by others when they come to the location. For instance, a wearer may come to the entrance to a restaurant, and be able to access reviews for the restaurant, such as sorted by some criteria (e.g. most recent review, age of reviewer, and the like).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for distributing video with feedback control as taught by Athsani with the system for dynamically updating content with comments as taught by Osterhout, the motivation is “a wearer may come to the entrance to a restaurant, and be able to access reviews for the restaurant” as taught by Osterhout (¶ [0398]).

Regarding claim 2, the combination of Athsani and Osterhout teaches:
The server device according to Claim 1, wherein, as the display state, the viewing conditions enable change of at least one of size, display angle, and position of the object. (Athsani, ¶ [0094], “Feedback mechanism may vary depending on user preferences and/or MSI template, and may include mechanism such as one-click affirmation mechanism, a double-click affirmation mechanism, click-and-drag affirmation mechanism, mousewheel mechanism, etc., to indicate CU feedback to either change the angle, continue focusing on the same subject or provide more in-depth coverage of the subject.”)

Regarding claim 3, the combination of Athsani and Osterhout teaches:
The server device according to Claim 2, wherein, if the video data is structured so as to enable change of the display angle of the surface of the object on the basis of a plurality of points of view, then, as the viewing conditions, information specifying the points of view is described in the comment data. (Athsani, ¶ [0094], “Feedback mechanism may vary depending on user preferences and/or MSI template, and may include mechanism such as one-click affirmation mechanism, a double-click affirmation mechanism, click-and-drag affirmation mechanism, mousewheel mechanism, etc., to indicate CU feedback to either change the angle, continue focusing on the same subject or provide more in-depth coverage of the subject.”)

Regarding claim 4, the combination of Athsani and Osterhout teaches:
The server device according to Claim 1, wherein, if the video display terminal also functions as a game terminal that provides a game, (Athsani describes a gamified quality ranking system, ¶ [0124], “the QS values of the users and multimedia streams are directly related to the popularity and the reputation, relationship and status of the users and the multimedia streams. Users can be CUs, Mixers, other GUs providing the multimedia streams or any other interested users providing feedback. The QS values related to the users may represent the popularity metric of each of the users and based on the QS values the users may be awarded increasing network rights and responsibilities as part of a reward system. For example, a tiered system of bronze, silver, gold and platinum users could be used to enlist the most active users in the process of community-creation, policy enforcement and feature-request-to-build customization options. These levels also can be scoped to specific functions of production, topics of broadcast, and/or sponsorship satisfaction.”) then the video data functions as replay data for displaying a replay video (“replay of captured image or video”) that replays past playing of the game, . (Osterhout, ¶ [0345], “command inputs may provide for a plurality of control functions, such as turning on/off the eyepiece projector, turn on/off audio, turn on/off a camera, turn on/off augmented reality projection, turn on/off GPS, interaction with display (e.g. select/accept function displayed, replay of captured image or video, and the like), interaction with the real-world (e.g. capture image or video, turn a page of a displayed book, and the like), perform actions with an embedded or external mobile device (e.g. mobile phone, navigation device, music device, VoIP, and the like), browser controls for the Internet (e.g. submit, next result, and the like), email controls (e.g. read email, display text, text-to-speech, compose, select, and the like), GPS and navigation controls (e.g. save position, recall saved position, show directions, view location on map), and the like.”) so that the replay video is employed as the video. (Athsani, ¶ [[0051], “The feedback is also possible for asynchronous replay of organized content from past live events. The mechanism uses a dynamic and live two-way communication between the GUs and the CUs so that each of the CUs receives customized rich multimedia content that satisfies the respective CU's requirements.”)

Regarding claim 5, the combination of Athsani and Osterhout teaches:
The server device according to Claim 1, wherein, if the comments are inputted during viewing of the video, then information specifying the viewing conditions when the comments were inputted is described in the comment data so as to be associated with the comments. (Athsani, ¶ [0078], “The LMFN enables the coordination of a plurality of users that are discovering, broadcasting, indexing, providing feedback to and on, and editing live events to produce user-developed, personalized, live, edited broadcasts of events around the world in real-time.”)

Regarding claim 6, the combination of Athsani and Osterhout teaches:
A non-transitory computer readable storage medium storing a computer program that is adapted to cause the computer having the video data storage unit and the comment data storage unit to function as the units of the server device according to Claim 1. (Athsani, Fig. 2B, 400, ¶ [0059], “a feedback engine 400 with a stream management module 400-A and a feedback management module 400-B.”, ¶ [0186], “The invention can also be embodied as computer readable code on a computer readable medium. The computer readable medium is any data storage device that can store data, which can thereafter be read by a computer system. The computer readable medium can also be distributed over a network-coupled computer system so that the computer readable code is stored and executed in a distributed fashion.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426